Title: Elbridge Gerry to Abigail Adams, 31 August 1781
From: Gerry, Elbridge
To: Adams, Abigail


     
      My dear Madam
      Marblehead August 31. 1781
     
     Agreable to the Request contained in your Letter of the 4th, I have the Pleasure of transmitting You some further Intelligence, respecting our Friend in Europe, received last Evening in a Letter from Philadelphia. Mr. Lovell says “Mr. J.A. is sole Plenipotentiary for forming a triple Alliance between Holland, France, and America, for bringing the War to a speedy Issue. Spain may make it quadruple.” I conceive not however, that either Mr. Adams or the State is obliged to Congress for their last Appointment; which was probably made for the double purpose of reconciling him to the extraordinary Revocation of his former Powers, and of preventing an Enquiry into the Injuries which the State has Reason to apprehend from an Alteration of his first Instructions. I hope nevertheless, that some Gentlemen of ability and Leisure will investigate the Matter, and remain Madam with the sincerest Esteem your assured Friend & most hum. Sert,
     
      G.
     
    